Case 19-13770-MAM Doc 61 Filed 06/26/19 Page 1of 4

UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF FLORIDA
WEST PALM BEACH DIVISION
www.flsb.uscourts.gov
In re: Case No.: 19-13770-MAM
EAGLE ARTS ACADEMY, INC.

Debtor.

 

NOTICE OF RULE 2004 EXAMINATION DUCES TECUM

The Trustee, Michael R. Bakst, Trustee in Bankruptcy for Eagle Arts Academy, Inc.
by and through undersigned counsel, will examine Annette M. Iraola, as Registered Agent/
Mgr, of Wellington School Property LLC or any other person or persons with the most
knowledge of the existence of personal property located at 1000 Wellington Trace,
Wellington, Fl 33414, under oath on July 16, 2019, at_2:00 p.m., at the law offices of
Greenspoon Marder LLP, 525 Okeechobee Blvd., Suite 900, West Palm Beach, FL 33401.
The examination may continue from day to day until completed. If the examinee receives this
notice less than 14 days prior to the scheduled examination date, the examination will be
rescheduled upon timely request to a mutually agreeable time.

The examination is pursuant to FRBP 2004 and Local Rule 2004-1, and will be taken
before an officer authorized to record the testimony. The scope of the examination shail be as
described in FRBP 2004. Pursuant to Local Rule 2004-1 no order shall be necessary.

The examinee is further requested to bring to the examination all of the documents
described on the attached Exhibit "A".

IT IS THE DEPONENT'S RESPONSIBILITY TO PROVIDE AND PAY FOR A
TRANSLATOR IF ONE IS NEEDED AT THIS DEPOSITION.

All _ interested parties that plan on attending the examination should contact

undersigned counsel=s_ office to confirm that the examination is going forward on the
scheduled date and time before attending as the date and time may change.
I HEREBY CERTIFY that I am admitted to the Bar of the United States District Court

for the Southern District of Florida, and I am in compliance with the additional qualifications to

practice in this Court set forth in Local Rule 2090-1(A).

40478945. 1
to the parties listed below, and in the manner indicated on this ’ } Ce day of

2019.

Case 19-13770-MAM Doc61_ Filed 06/26/19 Page 2 of 4

I HEREBY CERTIFY that a true and correct copy of the foregoing has been furnished

 

GREEN ON MARDER LLP

 

MICHAEL R. BAKST, ESQ.
Attorney for Trustee

Florida Bar No. 866377

525 Okeechobee Blvd., Suite 900
West Palm Beach FL 33401
Telephone: (561) 838-4523
Facsimile: (561) 514-3423

29511-0514 emb

Electronic Mail Notice List

Michael R Bakst — efilemrb@gmlaw.com,

ecf.alert+Bakst@titlexi.com;efileul 084@gmlaw.com;efileul 086@gmlaw.com;efileu386
@gmlaw.com .

Michael R. Bakst — efileul094@gmlaw.com,

ecf.alert+bakst@titlexi.com;efileul 092@gmlaw.com;efileu2 1 70@gmlaw.com;efileu386
@gmlaw.com

Rilyn A Carnahan _ rilyn.carnahan@gmlaw.com,

efileul 092@gmlaw.com;efileul 089@gmlaw.com;melissa.bird@gmlaw.com;efileul 435
@gmlaw.com;efileul094@gmlaw.com;efileul093@gmlaw.com;gregory.stolzberg@gml
aw.com;efileu2299@gmlaw.com

Charles] Cohen ccohen@furrcohen.com,
rrivera@furrcohen.com;atty_furrcohen@bluestylus.com;|titus@furrcohen.com;wschnapp
@furrcohen.com

Adam D Farber afarber@adamfarberlaw.com,
elise@adamfarberlaw.com,adamfarberlaw@gmail.com,583 1893420@filings.docketbird.
com;farberar77622@notify.bestcase.com

Ned R Nashban NNashban@baritzcolman.com, service@baritzcolman.com

Office of the US Trustee USTPRegion21.MM.ECF@usdoj.gov

David Neal Stern dnstern@fwblaw.net,
mkassower@fwblaw.net;rbyrnes@fwblaw.net;davidnstern@gmail.com

40478945. 1
Case 19-13770-MAM Doc 61

Manual Notice List

William J Berger

Weiss, Handler & Cornwell, P.A.
2255 Glades Rd #218

Boca Raton, FL 33431

Soneet Kapila
1000 S Federal Hwy #200
Fort Lauderdale, FL 33316

Annette M. Iraola

Registered Agent/Mer.
Wellington School Property LLC
6457 Sunset Drive

Miami, F] 33143

By process server

cc: Suncoast Reporters

40478945.1

Filed 06/26/19 Page 3 of 4
40478945.1

Case 19-13770-MAM Doc61_ Filed 06/26/19 Page 4 of 4

EXHIBIT “A”

NOTE: IN ADDITION TO ANY PERIODS OF TIME
REFERENCED IN EACH REQUEST BELOW, THE
DEPONENT IS TO PROVIDE DOCUMENTATION FOR THE
CURRENT YEAR AS WELL.

1. Your complete file, including all emails, texts, contracts, inventories and
photographs evidencing and relating to the purchase of the Real Property located at 1000
Wellington Trace, Wellington, Fl 33414, including anything demonstrating items of
personal property within the subject location on the date of your purchase of same,
through to the current date. The Trustee is not seeking any attorney client privileged
communications from you.
